DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 6/12/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Drawings



Claim Objections

	Claims 1-14 are objected to because it appears that the limitation "clamping arm" in claims 1 and 8 is a typographical error that occurred when editing the claims from application 16/896525 for submission in the instant application; it should read "gripping arm."  Appropriate correction is required.

Double Patenting

Claims 1-16 of this application is patentably indistinct from claims 1-16 of Application No. 16/896525. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-16 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of copending Application No. 16/896525 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The only differences in the exact language between the claims are as follows:
"gripping arm" in the instant application and "clamping arm" in the reference application, both of which are described as similar physical components in the specifications and which perform the same exact function in both applications;
"mirror" in the instant application and "reflecting mirror" in the reference application, which are inherently and by literal definition the same; and
"spot" in the instant application and "light point" in the reference application, both of which are described as similar components in the specifications and which perform the same exact function in both applications.
Therefore, the two claim sets are identical from a patentability perspective/patentably indistinct legally.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned 

Claim(s) 1, 4-8, and 11-15 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent App. Pub. No. 2006/0028641 to Frank et al.

Regarding claim 1, Frank teaches automatic laser calibration kit for calibrating the distance between a test device of a wireless charging system and a device under test (DUT), wherein the calibration kit is located on a wireless charging test system which comprises a test plane for gripping the DUT and a gripping arm for gripping the test device, and the calibration kit comprises:
a laser pointer, configured to emit a laser beam (¶ [0011]);
a mirror, configured to reflect the laser beam to form a spot on the test plane (160); and
a camera, configured to monitor the position of the spot (145).
But Frank does not teach explicitly a mirror positioned on the clamping arm.  However, it would have been obvious to one of In re Japikse, 86 USPQ 8.

Regarding claim 4, Frank teaches the calibration kit according to claim 1, wherein the mirror is placed at an angle relative to the test plane, so that the change in the position of the spot is proportional to the change in the distance between the DUT and the test device (figure 1B; ¶ [0045]).

Regarding claim 5, Frank teaches the calibration kit according to claim 1, wherein when the position of the spot overlaps a reference position, the distance between the DUT and the test device is set as a known value, both the reference and the known value being preset by a user (compare figures 3A & 3B).

Regarding claim 6, Frank teaches the calibration kit according to claim 1, further comprising a control computer 

Regarding claim 7, Frank teaches the calibration kit according to claim 1, further comprising a light spatial filter, wherein the light spatial filter comprises a convex lens, a concave lens and a shield box (¶¶ [0012] & [0041]).

Regarding claim 8, Frank teaches a wireless charging test system for testing a wireless charging system, comprising:
a gripping arm, configured to control a test device (claim 1);
a test plane, configured to control a device under test (DUT) (claim 1); and
an automatic laser calibration kit (figure 1), configured to calibrate the distance between the test device and the DUT, the calibration kit comprising:
a laser pointer, configured to emit a laser beam (¶ [0011]);
a mirror, configured to reflect the laser beam to form a spot on the test plane (160); and
a camera, configured to monitor the position of the spot (145).
In re Japikse, 86 USPQ 8.

Regarding claim 11, Frank teaches the test system according to claim 8, wherein the mirror is placed at an angle relative to the test plane, so that the change in the position of the spot is proportional to the change in the distance between the DUT and the test device (figure 1B; ¶ [0045]).

Regarding claim 12, Frank teaches the test system according to claim 8, wherein when the position of the spot overlaps a reference position, the distance between the DUT and the test device is set as a known value, both the reference and the known value being preset by a user (compare figures 3A & 3B).

Regarding claim 13, Frank teaches the test system according to claim 8, further comprising a control computer configured to 

Regarding claim 14, Frank teaches the test system according to claim 8, further comprising a light spatial filter, wherein the light spatial filter comprises a convex lens, a concave lens and a shield box (¶¶ [0012] & [0041]).

Regarding claim 15, Frank teaches a method for calibrating the distance between a test device of a wireless charging system and a DUT by using an automatic laser calibration kit mounted on a wireless charging test system, wherein the test system comprises a test plane for controlling the DUT, a gripping arm for controlling the test device, and a laser pointer mounted on the gripping arm and configured to form a spot on the test plane; and the method comprises:
setting a reference position of a spot on the test plane (¶ [0036] & claim 22); and
moving the gripping arm relative to the test plane until the spot overlaps the reference position on the test plane (¶ [0035] & claim 22).


s 2, 3, 9, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Chinese Patent Document CN106597084A to Han et al.

Regarding claim 2, Frank teaches the calibration kit according to claim 1, but does not teach explicitly wherein the DUT is a TX coil.
However, Han teaches wherein the DUT is a TX coil (claim 1; figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the TX coil of Han with the apparatus of Frank in order to increase the versatility of the testing device and allow for a wider class of DUTs.

Regarding claim 3, Frank teaches the calibration kit according to claim 1, but does not teach explicitly wherein the DUT is a RX coil.
However, Han teaches wherein the DUT is a RX coil (claim 1; figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the 

Regarding claim 9, Frank teaches the test system according to claim 8, but does not teach explicitly wherein the DUT is a TX coil.
However, Han teaches wherein the DUT is a TX coil (claim 1; figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the TX coil of Han with the system of Frank in order to increase the versatility of the testing device and allow for a wider class of DUTs.

Regarding claim 10, Frank teaches the test system according to claim 8, but does not teach explicitly wherein the DUT is a RX coil.
However, Han teaches wherein the DUT is a RX coil (claim 1; figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the 

Regarding claim 16, Frank teaches method according to claim 15, but does not teach explicitly wherein the DUT is a TX coil and the test device is an RX coil.
However, Han teaches wherein the DUT is a TX coil and the test device is an RX coil.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the coils of Han with the method of Frank in order to increase the versatility of the testing device and allow for a wider class of DUTs.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent App. Pub. No. 2015/0204928 to Hoover discloses a method and apparatus to align wireless charging coils.

United States Patent App. Pub. No. 2015/0015700 to Becker et al. discloses a laser tracker that cooperates with a remote camera bar; and
United States Patent App. Pub. No. 2014/0306547 to Yanagawa discloses a power transmission device, power transmission method, and storage medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
8/14/2021